Citation Nr: 1027232	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to June 1991; March 2003 to October 2003; and July 
2007 to January 2008.  The Veteran also had additional periods of 
service, to include active duty for training.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision rendered by the North 
Little Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA). In February 2010, the Veteran testified 
before the undersigned at a travel Board hearing; transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

During the February 2010 travel Board hearing, the Veteran 
essentially testified that his right ankle disability had 
worsened since his last VA examination in September 2008 and, 
therefore, another VA examination is warranted to determine the 
current level of severity of his disability.  VA's statutory duty 
to assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Accordingly, the AMC/RO should arrange for the 
Veteran to undergo a VA examination at an appropriate VA medical 
facility to determine the severity of his service-connected right 
ankle disability.

The Veteran also testified that he was medically discharged from 
the Army National Guard in January 2008 and lost his civilian job 
as a heavy equipment mechanic because of his right ankle 
disability.  Therefore, the question of whether referral for 
extra-schedular evaluation is warranted is raised by the record.  
The Veteran has not been provided with notice of the information 
or evidence necessary to substantiate the assignment an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b).  Thus, the 
Board finds that additional VCAA notice and readjudication of the 
claim is warranted.

Finally, the AMC/RO should obtain and associate with the claims 
file all outstanding VA and private treatment records.  The 
Veteran testified that he received both VA and private medical 
treatment, including a VA MRI of the right ankle in February 
2010; however, as the claims file only includes records dated up 
to July 2008, any outstanding records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide specific notice 
as to the information or evidence necessary 
to substantiate entitlement to an extra-
schedular rating pursuant to 38 C.F.R. § 
3.321(b).

2.  The RO/AMC should also ask the Veteran 
to provide the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, that 
treated the Veteran for his service-
connected right ankle disability since his 
discharge from service.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.  

2.  Once the foregoing development has been 
accomplished to the extent possible, the 
Veteran should be scheduled for a VA 
medical examination by a physician to 
determine the current severity of his 
service-connected right ankle disability.  
Prior to any scheduled examination, the 
claims folder and a copy of this remand 
must be made available and reviewed by to 
the physician conducting the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Joints 
Examination.  The examiner should provide 
an opinion concerning the impact of the 
right ankle disability on the Veteran's 
ability to work.  The rationale for all 
opinions expressed must also be provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims file.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  The RO should then re-adjudicate the 
claim for increased rating, including 
consideration of entitlement to an extra-
schedular rating pursuant to 38 C.F.R. § 
3.321(b).  The RO should also consider the 
possibility of "staged" ratings, if 
indicated by facts found. 

If the claim is not granted to the Veteran's satisfaction, 
the RO should issue an appropriate supplemental statement 
of the case and give the Veteran and his representative the 
opportunity to respond.  The case should then be returned 
to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


